Citation Nr: 0514074	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  98-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for left knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967, and either active duty for training or active 
duty for special work, from June 2 to 16, 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

In August 2003, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the instant case additional lay and medical evidence was 
received at the Board in April 2005 without a waiver of 
initial RO consideration.  As such, remand is required to 
permit the RO to review such evidence and readjudicate the 
claim for service connection for left knee arthritis.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

In light of the above, the RO should 
reconsider the appealed issue based on 
all the evidence of record, to include 
evidence lay statements and the medical 
report submitted in April 2005.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




